219 S.W.3d 787 (2007)
Roberta Jean GUIFFRIDA, Respondent,
v.
Peter Joseph GUIFFRIDA, Appellant.
No. ED 87830.
Missouri Court of Appeals, Eastern District, Division Five.
April 17, 2007.
*788 Bruce F. Hilton, Kirkwood, MO, for appellant.
Eric J. Wulff, St. Charles, MO, for respondent.
Before BOOKER T. SHAW, C.J., GEORGE W. DRAPER III, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Peter Joseph Guiffrida ("Father") appeals from the judgment of the Circuit Court of St. Charles County, increasing his child support obligation. Father contends that the trial court erred in failing to: (1) adjust his monthly gross income as a result of his subsequently born child; and (2) credit him for additional child-rearing costs consisting of health insurance premiums. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.